DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 24, is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-15, 17-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao (US 2012/0025356) in view of Lin (US 2015/0348936).	Claim 1, Liao discloses (Fig. 11C/11G and 12) an electronic module comprising: 	a substrate (134, carrying plate, under broadest reasonable interpretation (BRI) is considered substrate); 104 labeled in Fig. 11C, plurality of dies, Para [0048]) and a second sub-module (right 104) arranged on a mounting surface of the substrate (left 104 and right 104 arranged on top surface of 134); 	a first bonding wire (122b, connecting element, Para [0022]) on the substrate (122b on 134) that form a first bonding wire wall (122b forms first bonding wire wall, hereinafter “1st”) arranged between the first sub-module and the second sub-module (1st is arranged between left 104 and right 104) and 	an electromagnetic shield (114, EMI shield layer, Para [0027]) arranged on the first sub-module and the second sub-module (114 is arranged on left 104 and right 104), wherein a portion of the electromagnetic shield extends toward the substrate (portion of 114 extends toward 134)  between the first sub-module and the second sub-module (portion of 114 is between left 104 and right 104); 	wherein the first bonding wire wall and the portion of the electromagnetic shield that extend towards the substrate between the first sub-module and the second sub-module form a divider wall that reduces electromagnetic interference between the first sub-module and the second sub-module (the 122b acts as fence to reduce EMI amongst dies 103, Para [0026]).	Liao does not explicitly disclose a plurality of bonding wires wherein individual bonding wires of the plurality of bonding wires are discrete elements that are laterally separated from one another on the substrate.	However, Lin discloses (Figs. 3 and 8c) a bonding wire wall element (220, PCB unit, under BRI considered bonding wire wall element as it has bonding wires connected to shield 228 above, Para [0090]) wherein individual bonding wires (labeled in Fig. 3, 108, vertical interconnect considered wires, Para [0050]) of a plurality of bonding wires (plurality of 108s) are discrete elements (108s are discrete elements as shown in Fig. 3) that are laterally separated from one another on (108s are separated from one another on 150) a substrate (150, support tape, Para [0065]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing 220 of Lin as they function as modular interconnects providing connection to multiple modules of a package (Lin, Para [0087]). 	Claim 2, Liao in view of Lin discloses the electronic module of claim 1.	Liao in view of Lin does not explicitly disclose further comprising a second bonding wire wall that is arranged between the first sub-module and the second sub-module and adjacent to the first bonding wire wall, the second bonding wire wall formed from a second plurality of bonding wires.	However, Liao discloses that EMI shield may be a unitary structure where the plurality of dies aren’t cut into discrete portions (See Fig. 11A and 12).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to duplicate Fig. 11G as part of a unitary EMI shield structure. The motivation to do so is that the combination yields the predictable results of duplication of parts.  	The applicant has not disclosed that the claimed structure is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for structure limitations to be prima facie unobvious.  In re Harza, 124 USPQ 378 (CCPA 1960) See MPEP 2144.04.	As a result Liao discloses (see annotated Fig. 11G below) a second bonding wire wall (w2 is 130, second grounding segments formed of conductive vias, under BRI considered second plurality of bonding wires, Para [0025]) that is arranged between the first sub-module (s1) and the second sub-module (s2) and adjacent to the first bonding wire wall (w1), the second bonding wire wall formed from a second plurality of bonding wires (w2 formed from plurality of conductive vias).
    PNG
    media_image1.png
    349
    946
    media_image1.png
    Greyscale
	Claim 3, Liao in view of Lin discloses the electronic module of claim 2.	Liao discloses (see annotated Fig. 11G above) wherein the first bonding wire wall is arranged with a parallel alignment to the second bonding wire wall (vertical portion of w1 is parallel to w2).	Claim 4, Liao in view of Lin discloses the electronic module of claim 2.	Liao discloses (see annotated Fig. 11G above) wherein the first plurality of bonding wires of the first bonding wire wall are arranged with a staggered alignment to the second plurality of bonding wires of the second bonding wire wall (w2 is staggered vertically from w1).	Claim 5, Liao in view of Lin discloses the electronic module of claim 2.	Liao discloses (see annotated Fig. 11G above) wherein the first bonding wire wall is arranged with a non-linear alignment to the second bonding wire wall (horizontal portion of w1 is in non-linear alignment with w2).	Claim 6, Liao in view of Lin discloses the electronic module of claim 1.	Liao discloses (see annotated Fig. 11G above) wherein the electromagnetic shield is electrically coupled to ground by way of the first bonding wire wall (114 is coupled to 1st which is grounded through grounded segment 112, Para [0026]).	Claim 7, Liao in view of Lin discloses the electronic module of claim 1.	Liao discloses (see annotated Fig. 11G above) further comprising an overmold body (108, 108 is continuous across left 104 and right 104).	Claim 8, Liao in view of Lin discloses the electronic module of claim 7.	Liao discloses (Fig. 11C/11G) wherein the first bonding wire wall (1st) is at least partially embedded in the overmold body (1st is partially embedded in 108).	Claim 9, Liao in view of Lin discloses the electronic module of claim 7.	Liao discloses (Fig. 11C/11G) wherein the portion of the electromagnetic shield that extend towards the substrate is arranged in an opening formed in the overmold body (portion of 114 that extends toward 134 is in opening of 108a).	Claim 11, Liao in view of Lin discloses the electronic module of claim 7.	Liao discloses (Fig. 11C/11G) wherein the portion of the electromagnetic shield that extends toward the substrate is arranged in a plurality of openings formed in the overmold body (portion of 114 that extends toward 134 is in a plurality of openings 108a).	Claim 12, Liao discloses (Fig. 11C/11G) An electronic module comprising: 	a substrate (134, carrying plate, under broadest reasonable interpretation (BRI) is considered substrate); 	a first sub-module (left 104 labeled in Fig. 11C, plurality of dies, Para [0048]) and a second sub-module (right 104) arranged on a mounting surface of the substrate (left 104 and right 104 arranged on top surface of 134);	a first bonding wire (122b, connecting element, Para [0022]) on the substrate (122b on 134) form a first bonding wire wall (122b forms first bonding wire wall, hereinafter “1st”) arranged between the first sub-module and the second sub-module (1st is arranged between left 104 and right 104); and	a second bonding wire (130, second grounding segments formed of conductive vias, under BRI considered plurality of bonding wires, Para [0025]) on the substrate (130 on 134), wherein individual 130s laterally separated from one another on 134) and form a second bonding wire wall (130 forms a second bonding wire wall, hereinafter “2nd”) arranged about a peripheral boundary of the module (2nd arranged peripheral boundary); and 	an electromagnetic shield (114, EMI shield layer, Para [0027])  arranged on the first sub-module and the second sub-module (114 is arranged on left 104 and right 104),  wherein the electromagnetic shield is electrically coupled to the first bonding wire wall and the second bonding wire wall (114 is electrically coupled to 1st and to 2nd), and wherein the second bonding wire wall  is electrically connected to the electromagnetic shield at a portion of the electromagnetic shield that extends toward the substrate at the peripheral boundary of the module (portion of 114 extends toward 134 where 114 connects to 130, hereinafter “portion”).	Liao does not explicitly disclose a first and second plurality of bonding wires wherein individual bonding wires of the plurality of bonding wires are discrete elements that are laterally separated from one another on the substrate.	However, Lin discloses (Figs. 3 and 8c) a bonding wire wall element (220, PCB unit, under BRI considered bonding wire wall element as it has bonding wires connected to shield 228 above, Para [0090]) wherein individual bonding wires (labeled in Fig. 3, 108, vertical interconnect considered wires, Para [0050]) of a plurality of bonding wires (plurality of 108s) are discrete elements (108s are discrete elements as shown in Fig. 3) that are laterally separated from one another on (108s are separated from one another on 150) a substrate (150, support tape, Para [0065]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the connecting bonding wire wall 220 of Lin as they function as modular interconnects providing connection to multiple modules of a package (Lin, Para [0087]).	Claim 13, Liao in view of Lin discloses the electronic module of claim 12.108, package body, Para [0022]) that is continuous across the first sub-module and the second sub-module (108 is continuous across left 104 and right 104).	Claim 14, Liao in view of Lin discloses the electronic module of claim 13.	Liao discloses (Fig. 11C/11G) wherein the first bonding wire wall is at least partially embedded in the overmold body (1st is partially embedded in 108).	Claim 15, Liao in view of Lin discloses the electronic module of claim 13.	Liao discloses (Fig. 11C/11G) wherein the portion of the electromagnetic shield that extend towards the substrate is arranged in an opening formed in the overmold body (portion extends toward 134 in an opening of 108).	Claim 17, Liao in view of Lin discloses the electronic module of claim 12.	Liao discloses (Fig. 11C/11G) wherein the electromagnetic shield is electrically coupled to ground by way of the first bonding wire wall (114 is coupled to 1st through first grounding segment 112, Para [0026]) and the second bonding wire wall (114 is coupled to second grounding segment 130 of 2nd).	Claim 18, Liao discloses (Fig. 11C/11G) an electronic module comprising: 	a substrate (134, carrying plate, under (BRI) is considered substrate);  	a first sub-module (left 104 labeled in Fig. 11C, plurality of dies, Para [0048]) and a second sub-module (right 104)  arranged on a mounting surface of the substrate (left 104 and right 104 arranged on top surface of 134);	a first bonding wire (122b, connecting element, Para [0022]) on the substrate (122b on 134) that form a first bonding wire wall (122b forms first bonding wire wall, hereinafter “1st”), the first bonding wire wall forming a first height above the substrate (1st is formed at a first height above 134, hereinafter “H1”); 	a second bonding wire (130, second grounding segments formed of conductive vias, under BRI 130 on 134) ,wherein individual bonding wires of the second plurality of bonding wires are laterally separated from one another on the substrate (individual 130s laterally separated from one another on 134) and form a second bonding wire wall (130 forms a second bonding wire wall, hereinafter “2nd”), the second bonding wire wall forming a second height above the substrate (130 is formed at a second height above 134, hereinafter “H2”) that is less than the first height (H2 is less than H1); and 4Attorney Docket No. 2867-2403Application No. 16/417,815 	an electromagnetic shield (114, EMI shield layer, Para [0027])  arranged on the first sub-module and the second sub-module (114 is arranged on left 104 and right 104),  wherein the electromagnetic shield is electrically coupled to the first bonding wire wall and the second bonding wire wall (114 is electrically coupled to 1st and to 2nd).	Liao does not explicitly disclose a first and second plurality of bonding wires wherein individual bonding wires of the first and second plurality of bonding wires are discrete elements that are laterally separated from one another on the substrate.	However, Lin discloses (Figs. 3 and 8c) a bonding wire wall element (220, PCB unit, under BRI considered bonding wire wall element as it has bonding wires connected to shield 228 above, Para [0090]) wherein individual bonding wires (labeled in Fig. 3, 108, vertical interconnect considered wires, Para [0050]) of the plurality of bonding wires are discrete elements (108s are discrete elements as shown in Fig. 3) that are laterally separated from one another on (108s are separated from one another on 150) a substrate (150, support tape, Para [0065]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the connecting bonding wire wall 220 of Lin as they function as modular interconnects providing connection to multiple modules of a package (Lin, Para [0087]).	Claim 19, Liao in view of Lin discloses the electronic module of claim 18.	Liao discloses (Fig. 11C/11G) does not explicitly disclose wherein the first bonding wire wall and 124 USPQ 378 (CCPA 1960) See MPEP 2144.04.	As a result Liao discloses (see annotated Fig. 11G below) the first bonding wire wall (w1) and the second bonding wire wall (w2) are arranged between (w1 and w2 are between s1 and s2) the first sub-module (s1) and the second sub-module (s2).


    PNG
    media_image1.png
    349
    946
    media_image1.png
    Greyscale
	Claim 20, Liao in view of Lin discloses the electronic module of claim 18.	Liao discloses (Fig. 11C/11G) wherein the first bonding wire wall is arranged between the first 1st is arranged between left 104 and right 104), and the second bonding wire wall is arranged about a peripheral boundary of the module (2nd is arranged at a peripheral boundary of Fig. 11G).	Claim 21, Liao in view of Lin discloses the electronic module of claim 18.	Liao in view of Lin does not explicitly disclose wherein the second bonding wire wall is arranged between the first sub-module and the second sub-module, and the first bonding wire wall is arranged about a peripheral boundary of the module.	However, Liao discloses that EMI shield may comprised different embodiments where 122 would be in a periphery region (see Fig. 11B, and Para [0041]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the Fig. 11B embodiment of Liao as the combination yields the predictable results of allowing for the selection of an optimal structure for the semiconductor device package (Para [0040] –[0041],  see MPEP 2144.08.	Claim 22, Liao in view of Lin discloses the electronic module of claim 18.	Liao discloses (Fig. 11C/11G) wherein the electromagnetic shield is electrically coupled to ground by way of the first bonding wire wall (114 is coupled to 1st through first grounding segment 112, Para [0026]) and the second bonding wire wall (114 is coupled to second grounding segment 130 of 2nd).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819